UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2013 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 0-11480 BIOVEST INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 41-1412084 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 300 S. Hyde Park Ave., Suite 210, Tampa, FL 33606 (Address of principal executive offices) (Zip Code) (813)864-2554 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨ Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.).Yes¨Nox Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a Bankruptcy Plan confirmed by the Bankruptcy Court.YesxNo¨ As of May 14, 2013, there were 146,510,818 shares of the registrant’s common stock outstanding. Forward-Looking Statements Statements in this Quarterly Report on Form 10-Q that are not strictly historical in nature are forward-looking statements. These statements may include, but are not limited to, statements about: the timing of the commencement, enrollment, and completion of our clinical trials for our product candidates; the progress or success of our product development programs; the status of regulatory approvals for our product candidates; the timing of product launches; our ability to protect our intellectual property and operate our business without infringing upon the intellectual property rights of others; and our estimates for future performance, anticipated operating losses, future revenues, capital requirements, and our needs for additional financing. In some cases, you can identify forward-looking statements by terms such as “anticipates,” “believes,” “could,” “estimates,” “expects,” “intends,” “may,” “plans,” “potential,” “predicts,” “projects,” “should,” “will,” “would,” “goal,” or other variations of these terms (including their use in the negative) or by discussions of strategies, plans or intentions. These statements are only predictions based on current information and expectations and involve a number of risks and uncertainties. The underlying information and expectations are likely to change over time. Actual events or results may differ materially from those projected in the forward-looking statements due to various factors, including, but not limited to, those set forth in “ITEM 1A. RISK FACTORS” of our Annual Report on Form10-K for the fiscal year ended September30, 2012 and those set forth in our other filings with the Securities and Exchange Commission. Except as required by law, we undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. 2 INDEX BIOVEST INTERNATIONAL, INC. Page PART I. FINANCIAL INFORMATION ITEM1. Financial Statements 4 Condensed Consolidated Balance Sheets as of March31, 2013 (unaudited) and September30, 2012 4 Condensed Consolidated Statements of Operations for the Three and Six Months Ended March31, 2013 and 2012 (unaudited) 5 Condensed Consolidated Statement of Stockholders’ Deficit for the Six Months Ended March31, 2013 (unaudited) 6 Condensed Consolidated Statements of Cash Flows for the Six Months Ended March31, 2013 and 2012 (unaudited) 7 Notes to Condensed Consolidated Financial Statements 8 ITEM2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 ITEM3. Quantitative and Qualitative Disclosures About Market Risk 32 ITEM4. Controls and Procedures 32 PARTII. OTHER INFORMATION ITEM1. Legal Proceedings 33 ITEM1A. Risk Factors 33 ITEM2. Unregistered Sales of Equity Securities and Use of Proceeds 33 ITEM3. Defaults Upon Senior Securities 33 ITEM4. Mine Safety Disclosures 33 ITEM5. Other Information 33 ITEM6. Exhibits 34 Signatures 35 3 Table of Contents PART I. FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS BIOVEST INTERNATIONAL, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March31,2013 (Unaudited) September30, ASSETS Current assets: Cash $ $ Accounts receivable, net of $8,000 allowance for doubtful accounts at March31, 2013 and September30, 2012 Costs and estimated earnings in excess of billings on uncompleted contracts Inventories Prepaid expenses and other current assets Total current assets Property and equipment, net Patents and trademarks, net Goodwill Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Liabilities not subject to compromise: Current liabilities: Accounts payable $ $ Accrued liabilities Customer deposits — Billing in excess of costs and estimated earnings — Derivative liabilities — Notes payable, related party Current maturities of long term debt — Total current liabilities Long term debt, less current maturities — Accrued interest — Other Total liabilities not subject to compromise Liabilities subject to compromise (Note 10) — Total liabilities Commitments and contingencies (Note 15) — — Stockholders’ deficit: Preferred stock, $0.01 par value, 50,000,000 shares authorized; no shares issued and outstanding — — Common stock, $0.01 par value, 500,000,000 shares authorized; 146,510,818 and 146,436,893 issued and outstanding at March31, 2013 and September30, 2012 Additional paid-in capital Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ The accompanying footnotes are an integral part of these condensed consolidated financial statements. 4 Table of Contents BIOVEST INTERNATIONAL, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) ThreeMonthsEnded March31, SixMonthsEnded March 31, Revenue: Products $ Services Total revenue Operating costs and expenses: Cost of revenue: Products Services Research and development expense General and administrative expense Total operating costs and expenses Loss from operations ) Other income (expense): Interest expense, net ) Gain/(Loss) on derivative liabilities ) ) Other income/(expense), net ) — ) Total other income (expense) Loss before reorganization items ) Reorganization items: Gain on reorganization — — — Gain on waiver of pre-petition expenses — — Professional fees ) Provision for rejected contracts ) — ) — Total reorganization items ) ) ) Net loss $ ) $ ) $ ) $ ) Loss per common share: Basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding: Basic and diluted The accompanying footnotes are an integral part of these condensed consolidated financial statements. 5 Table of Contents BIOVEST INTERNATIONAL, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ DEFICIT SIX MONTHS ENDED MARCH 31, 2013 (Unaudited) Common Stock Additional Paid- in Capital Shares Amount Accumulated Deficit Total Balances at October1, 2012 $ $ $ ) $ ) Issuance of common shares for interest on outstanding debt — Employee share-based compensation — — — Net Loss — — — ) ) Balances at March31, 2013 $ $ $ ) $ ) The accompanying footnotes are an integral part of these condensed consolidated financial statements. 6 Table of Contents BIOVEST INTERNATIONAL, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) SixMonths Ended March31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash flows from operating activities before reorganization items: Depreciation Amortization of patents Employee share-based compensation Amortization of discount on notes payable Amortization of deferred loan costs Shares issued for interest on outstanding debt (Gain) Loss on derivative liabilities ) Changes in cash resulting from changes in: Operating assets ) Operating liabilities Net cash flows from operating activities before reorganization items ) ) Reorganization items: Gain on waiver of pre-petition claim ) — Provision for rejected contracts — Change in accrued professional fees Gain on reorganization plan — ) Net change in cash flows from reorganization items ) Net cash flows from operating activities ) ) Cash flows from investing activities: Acquisition of furniture, equipment and leasehold improvements ) ) Net cash flows from investing activities ) ) Cash flows from financing activities: Repayment of notes payable and long-term debt ) ) Proceeds from notes payable and long-term debt — (Payments to)/advances from related party ) Proceeds from exercise of stock options and warrants — Proceeds from equipment financing — Net cash flows from financing activities Net change in cash Cash at beginning of period Cash at end of period $ $ Supplemental disclosure of cash flow information: Non-cash financing and investing transactions: Issuance of shares for payment of principal on outstanding debt $ $ Issuance of shares to settle pre-petition claims — Increase in March 2014 Obligations — Cash paid for interest during period $ $ The accompanying footnotes are an integral part of these condensed consolidated financial statements. 7 Table of Contents BIOVEST INTERNATIONAL, INC AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIX MONTHS ENDED MARCH 31, 2 1. Description of the Company: Overview: Biovest International, Inc. (the “Company” or “Biovest”) is a biotechnology company focused on: the continued development and future commercialization of BiovaxID™, as a personalized therapeutic cancer vaccine for the treatment of B-cell blood cancers; the continued development, commercialization, manufacture and sale of AutovaxID® and its other instruments and disposables; and the commercial sale and production of cell culture products and related services. As a result of Biovest’s collaboration with the National Cancer Institute (“NCI”), Biovest is developing BiovaxID, a personalized therapeutic cancer vaccine for the treatment of non-Hodgkin’s lymphoma (“NHL”), a B-cell cancer, specifically, follicular lymphoma (“FL”) and mantle cell lymphoma (“MCL”), and potentially other B-cell blood cancers. Both FL and MCL are generally considered to be incurable with currently approved therapies. These generally fatal diseases arise from the lymphoid tissue and are characterized by an uncontrolled proliferation and spread throughout the body of mature B-cells, which are a type of white blood cell. Three clinical trials conducted under the Company’s investigational new drug application (“IND”) have studied BiovaxID in NHL. These studies include a Phase 2 clinical trial and a Phase 3 clinical trial in patients with FL, as well as a Phase 2 clinical trial in patients with MCL. BiovaxID has demonstrated statistically significant Phase 3 clinical benefit by prolonging disease-free survival in FL patients treated with BiovaxID.The Company believes that these clinical trials demonstrate the safety and efficacy of BiovaxID. Based on the Company’s scientific advice meetings with multiple European Union (“EU”)-Member national medicines agencies, the Company filed its formal notice of intent to file a marketing authorization application (“MAA”) with the European Medicines Agency (“EMA”), which begins the EU marketing approval application process.Additionally, based on a scientific advice meeting conducted with Health Canada, the Company announced plans to file a new drug submission application (“NDS”) seeking regulatory approval in Canada. Biovest could receive decisions regarding EU marketing and Canadian regulatory approvals for BiovaxID within 12 months after the submission of the Company’s MAA and NDS assuming that the rigorous review processes advance forward in a timely and positive manner and no substantial regulatory issues or problems are encountered.No assurance can be given that BiovaxID will receive marketing/regulatory approval from the regulatory authorities in any jurisdiction, including but not limited to the EU or Canada.The Company also conducted a formal guidance meeting with the U.S. Food and Drug Administration (“FDA”) in order to define the path for the Company’s filing of a biologics licensing application (“BLA”) for BiovaxID’s U.S. regulatory/marketing approval. Further in its guidance, the FDA required that the Company conduct a confirmatory second Phase 3 clinical trial to complete the clinical data gained through its first Phase 3 clinical trial and its BiovaxID development program to support the Company’s filing of a BLA for BiovaxID.The Company is preparing, subject to required funding, to initiate this second Phase 3 clinical trial to advance BiovaxID toward the U.S. market. To support the Company’s planned commercialization of BiovaxID and to support the products of personalized medicine and particularly, patient specific oncology products, the Company developed and commercialized the AutovaxID bioreactor, a fully automated cell culture instrument that employs a fully disposable, closed-system cell-growth chamber incorporating a hollow fiber cell-growth cartridge. Since it is fully enclosed, computer controlled and automated, AutovaxID requires limited supervision and manpower to operate compared to manual instruments. AutovaxID is suitable for growing antibody-secreting cell lines, including hybridomas and Chinese hamster ovary (“CHO”) cells, which are among the leading kinds of cell lines used for commercial therapeutic protein manufacture. AutovaxID has a small footprint and supports scalable production. The Company plans to utilize the AutovaxID technology to streamline the commercial manufacture of BiovaxID. The Company believes that AutovaxID is the first cell culture system that enables production of personalized cell-based treatments economically. AutovaxID uses a disposable production unit which provides for robust and dependable manufacturing while complying with the industry current good manufacturing practices (“cGMP”) standards. The Company also manufactures instruments and disposables used in the hollow fiber production of cell culture products. The Company manufactures mammalian cell culture products such as whole cells, recombinant and secreted proteins, and monoclonal antibodies for third parties, primarily researchers. The Company has produced over 7,000 cell based products for an estimated 2,500 researchers around the world. The Company considers its vast experience in manufacturing small batches of different cell based products, together with its expertise in designing and manufacturing instruments for personalized medicines as important competencies supporting the Company’s development of patent specific immunotherapies. 8 Table of Contents BIOVEST INTERNATIONAL, INC AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIX MONTHS ENDED MARCH 31, 2 1. Description of the company (continued) Corporate Overview: In April 2003, the Company entered into an investment agreement with Accentia Biopharmaceuticals, Inc. (“Accentia”).As a result of this agreement, in June 2003, the Company became a subsidiary of Accentia through the sale of shares of the Company’s authorized but unissued common and preferred stock representing approximately 81% of the Company’s then outstanding equity immediately following the investment. The aggregate investment commitment initially received from Accentia was $20million. Following Accentia’s investment, the Company continued to be a reporting company under Section12(g) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the Company files periodic and other reports with the Securities and Exchange Commission (“SEC”).As of March 31, 2013, Accentia owned approximately 55% of the Company’s outstanding common stock. On November 17, 2010, the Company completed and formally exited its previous reorganization proceeding under Chapter11 of the U.S. Bankruptcy Code(“Chapter 11”). On March19, 2012, the U.S.Bankruptcy Court for the Middle District of Florida, Tampa Division (the“Bankruptcy Court”) entered a Final Decree closing the Company’s Chapter 11 proceedings.Through the provisions of the Company’s bankruptcy plan(asamended) (the“2010 Plan”), effective on November17, 2010 (the “Effective Date”), the Company restructured its debts into a combination of new debt and equity. On March 6, 2013, as a result of the Company’s inability to pay approximately $30 million in secured debt which had become due on November 17, 2012, the Company filed a voluntary petition to reorganize under Chapter11, Case No.8:13-bk-2892-KRM.See Note 2 below for further details. 2. 2013 Bankruptcy Case: On March 6, 2013 (the “Petition Date”), as a result of the Company’s inability to pay approximately $30 million in secured debt which had become due on November 17, 2012, the Company filed a voluntary petition to reorganize under Chapter11, Case No.8:13-bk-2892-KRM, with the Bankruptcy Court (the “2013 Bankruptcy Case”).During the pendency of the Chapter 11 proceedings, the Company will operate its business as a debtor-in-possession in accordance with the provisions of Chapter 11, and will be subject to the jurisdiction of the Bankruptcy Court. The Company’s ability to continue as a going concern is dependent upon, among other things, its ability to successfully restructure its indebtedness and to emerge from bankruptcy with a viable plan for reorganization and with adequate liquidity.On April 18, 2013, the Company filed its First Amended Plan of Reorganization (the “2013 Plan”) in the case with the support of its senior, secured lenders which, among other things, designates ninety percent (90%) of the Company’s reorganizedcommon stock to the senior secured lenders and ten percent (10%) of the Company’s reorganized common stock to holders of allowed unsecured claims, and provides for the cancellation of the Company’s existing common stock, with such holders not to receive any recovery under the 2013Plan on account of such equity interests.Under Section362 of the United States Bankruptcy Code, actions to collect most of the Company’s prepetition liabilities, including payments owing to vendors with respect to goods furnished and services provided prior to the Petition Date, are automatically stayed and other contractual obligations of the Company generally may not be enforced. Shortly after the Petition Date, the Company began notifying all known actual or potential creditors of the Company for the purpose of identifying all potential prepetition claims. The Chapter11 filings triggered defaults on substantially all debt obligations of the Company. The stay provisions of section362 of the Bankruptcy Code, however, also apply to actions to collect prepetition indebtedness or to exercise control over the property of the Company’s estate in respect of such defaults. The rights of and ultimate payments by the Company under prepetition obligations will be addressed in any plan of reorganization and may be substantially altered by the plan of reorganization ultimately confirmed by the Bankruptcy Court. This could result in claims being compromised at less, and possibly substantially less, than 100% of their face value. On April 18, 2013, the Bankruptcy Court entered an Order approving of the process and procedures for (i) a transaction for the sale of substantially all of the Company’s assets outside the ordinary course of business pursuant to Sections 363 and 365 of the Bankruptcy Code, and/or (ii) a transaction for the funding of an alternative plan of reorganization under the 2013 Plan, which, at a minimum, shall provide for (a) payment in full of the pre-petition and post-petition secured claims (inclusive of all fees, costs, interest and other amounts owed to the senior secured lenders) of the senior secured lenders and (b) higher or better treatment than that proposed in the Plan for the holders of other claims against, and equity interests in, the Company. 9 Table of Contents BIOVEST INTERNATIONAL, INC AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIX MONTHS ENDED MARCH 31, 2 3. Significant accounting policies: Basis of presentation: The accompanying unaudited condensed consolidated financial statements have been derived from unaudited interim financial information prepared in accordance with the rules and regulations of the SEC for quarterly financial statements. Certain information and note disclosures normally included in financial statements prepared in accordance the U.S. generally accepted accounting principles (“GAAP”) have been condensed or omitted pursuant to those rules and regulations, although the Company believes that the disclosures made are adequate to make the information presented not misleading. The interim financial statements of the Company, in the opinion of management, include all normal and recurring adjustments necessary for a fair presentation of results as of the dates and for the periods covered by the interim financial statements. Operating results for the three and six months ended March31, 2013 are not necessarily indicative of the results that may be expected for the entire fiscal year. The accompanying unaudited condensed consolidated financial statements have been prepared assuming the Company will continue as a going concern. These condensed consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended September30, 2012. The accompanying condensed consolidated balance sheet at September 30, 2012 has been derived from the audited financial statements at that date, but does not include all information and footnotes required by GAAP for complete financial statements. Principles of consolidation: The unaudited condensed consolidated financial statements include Biovest Europe, Limited, a wholly owned subsidiary of the Company. Biovest Europe, Limited was incorporated in the United Kingdom effective June29, 2011. All significant inter-company balances and transactions have been eliminated. Accounting for reorganization proceedings: Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 852—Reorganizations (“ASC Topic 852”), which is applicable to companies in Chapter11, generally does not change the manner in which financial statements are prepared. However, it does require that the financial statements for periods subsequent to the filing of the Chapter11 petition distinguish transactions and events that are directly associated with the reorganization from the ongoing operations of the business. Revenues, expenses, realized gains and losses, and provisions for losses that can be directly associated with the reorganization and restructuring of the business must be reported separately as reorganization items in the statements of operations beginning in the quarter ending March 31, 2013. The balance sheet must distinguish prepetition liabilities subject to compromise from both those prepetition liabilities that are not subject to compromise and from post-petition liabilities. Liabilities that may be affected by a plan of reorganization must be reported at the amounts expected to be allowed by the Bankruptcy Court, even if they may be settled for lesser amounts. In addition, cash provided by reorganization items must be disclosed separately in the statement of cash flows. The Company became subject to ASCTopic 852 effective on March 6, 2013, and has segregated those items as outlined above for all reporting periods after such date. Use of estimates in the preparation of financial statements: The preparation of condensed consolidated financial statements in conformity with GAAP require management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures about contingent assets and liabilities at the dates of the condensed consolidated financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates. Inventories: Inventories consist primarily of supplies and parts used in instrumentation assembly and related materials. Inventories are stated at the lower of cost or market with cost determined using the first-in first-out (FIFO) method. Property and equipment: Property and equipment are recorded at cost. Depreciation for property and equipment is computed using the straight-line method over the estimated useful lives of three to seven years. Leasehold improvements are amortized over the shorter of their economic lives or the lease term. 10 Table of Contents BIOVEST INTERNATIONAL, INC AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIX MONTHS ENDED MARCH 31, 2 3. Significant accounting policies (continued): Goodwill and intangible assets: Goodwill relates to the Company’s cell culture and instrument manufacturing segments located in Minneapolis (Coon Rapids), Minnesota. Goodwill is tested for impairment annually or whenever there is an impairment indication. The Company has not recorded any impairment losses as a result of these evaluations. Patents and trademarks: Costs incurred in relation to patent applications are capitalized as deferred patent costs. If and when a patent is issued, the related patent application costs are transferred to the patent account and amortized over the estimated useful life of the patent. If it is determined that a patent will not be issued, the related patent application costs are charged to expense at the time such determination is made. Patent and trademark costs are recorded at historical cost. Patent and trademark costs are being amortized using the straight-line method over their estimated useful lives of six years for patents and twenty years for trademarks. Deferred financing costs: Deferred financing costs include fees paid in cash in conjunction with obtaining notes payable and long-term debt and are amortized over the term of the related financial instrument. Contractual Interest Expense: Contractual interest expense represents amounts due under the contractual terms of outstanding debt, including debt subject to compromise for which interest expense may not be recognized in accordance with the provisions of ASC Topic 852. As a result, the Company has ceased to record interest expense on its pre-petition debt obligations. Carrying value of long-lived assets: The carrying values of the Company’s long-lived assets are evaluated whenever events or changes in circumstances indicate that the carrying amount might not be recoverable. This assessment may be based upon management’s experience in the industry, historical and projected sales, current backlog, and expectations of undiscounted future cash flows. The Company reviews the valuation and amortization of those long-lived assets to determine possible impairment by comparing the carrying value to projected undiscounted future cash flows of the carrying value of the related assets. During the six months ended March 31, 2013, the Company noted no events that would give it reason to believe that impairment on the Company’s long-lived assets is necessary. Financial instruments: Financial instruments, as defined in ASC Topic 825-Financial Instruments, consist of cash, evidence of ownership in an entity and contracts that both (i)impose on one entity a contractual obligation to deliver cash or another financial instrument to a second entity, or to exchange other financial instruments on potentially unfavorable terms with the second entity and (ii)conveys to that second entity a contractual right (a)to receive cash or another financial instrument from the first entity or (b)to exchange other financial instruments on potentially favorable terms with the first entity. Accordingly, the Company’s financial instruments consist of cash, accounts receivable, accounts payable, accrued liabilities, notes payable, long-term debt, and derivative financial instruments. The Company carries cash, accounts receivable, accounts payable, and accrued liabilities at historical costs. The respective estimated fair values of these assets and liabilities approximate carrying values due to their current nature. The Company also carries notes payable and long-term debt at historical cost less discounts from warrants issued as loan financing costs; however, fair values of these debt instruments are estimated for disclosure purposes based upon the present value of the estimated cash flows at market interest rates applicable to similar instruments. 11 Table of Contents BIOVEST INTERNATIONAL, INC AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIX MONTHS ENDED MARCH 31, 2 3. Significant accounting policies (continued): Fair value of financial assets and liabilities: The Company measures the fair value of financial assets and liabilities in accordance with GAAP which defines fair value, establishes a framework for measuring fair value, and requires certain disclosures about fair value measurements. GAAP defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. GAAP also establishes a fair value hierarchy, which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. GAAP describes three levels of inputs that may be used to measure fair value: Level 1 – quoted prices in active markets for identical assets or liabilities Level 2 – quoted prices for similar assets and liabilities in active markets or inputs that are observable Level 3 – inputs that are unobservable (for example cash flow modeling inputs based on assumptions) The Company generally does not use derivative financial instruments to hedge exposures to cash-flow, market or foreign-currency risks. However, the Companyhas entered into certain other financial instruments and contracts, such as debt financing arrangements and freestanding warrants with features that are either (i)not afforded equity classification, (ii)embody risks not clearly and closely related to host contracts, or (iii)may be net-cash settled by the counterparty. These instruments are required to be carried as derivative liabilities, at fair value. The Company uses the Black-Scholes option valuation technique because it embodies all of the requisite assumptions (including trading volatility, estimated terms and risk free rates) necessary to measure the fair value of these instruments. Estimating fair values of derivative financial instruments requires the development of significant and subjective inputs that may, and are likely to, change over the duration of the instrument with related changes in internal and external market factors. In addition, option-based techniques are highly volatile and sensitive to changes in the Company’s trading market price and the trading market price of various peer companies, which have historically had high volatility. Since derivative financial instruments are initially and subsequently carried at fair value, the Company’s income will reflect the volatility in these estimate and assumption changes. Revenue recognition: Instruments and disposables sales are recognized in the period in which the applicable products are delivered. The Company does not provide its customers with a right of return; however, deposits made by customers must be returned to customers in the event of non-performance by the Company and, as such, are not recognized as revenue until product delivery. Revenues from contract cell production services are recognized using the percentage-of-completion method, measured by the percentage of contract costs incurred to date to the estimated total contract costs for each contract. Contract costs include all direct material, subcontract and labor costs and those indirect costs related to contract performance, such as indirect labor, insurance, supplies and tools. Provisions for estimated losses on uncompleted contracts are made in the period in which such losses are determined. Changes in job performance, job conditions, estimated profitability and final contract settlements may result in revisions to revenues, costs and profits and are recognized in the period such revisions are determined. Because of the inherent uncertainties in estimating costs, it is at least reasonably possible that the estimates used will change in the near term. The asset “costs and estimated earnings in excess of billings on uncompleted contracts” represents revenues recognized in excess of amounts billed. Such revenues are expected to be billed and collected within one year on uncompleted contracts. The liability “billings in excess of costs and estimated earnings on uncompleted contracts” represents billings in excess of revenue recognized. 12 Table of Contents BIOVEST INTERNATIONAL, INC AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIX MONTHS ENDED MARCH 31, 2 3. Significant accounting policies (continued): Research and development expenses: The Company expenses research and development expenditures as incurred. Such costs include payroll and related costs, facility costs, equipment rental and maintenance, professional fees, outsourced consulting services, travel expenses associated with the Company’s regulatory strategy, the cost of laboratory supplies, and certain other indirect cost allocations that are directly related to research and development activities to (a) assist the Company in its analyses of the data obtained from the Company’s clinical trials and (b) update the Company’s manufacturing facility to facilitate its compliance with various regulatory validations and comparability requirements related to the Company’s manufacturing process and its facility, as the Company continues its advancement toward seeking marketing/regulatory approval from the EMA, Health Canada, the FDA and other foreign regulatory agencies. Shipping and handling costs: Shipping and handling costs are included as a component of cost of revenue in the accompanying condensed consolidated statements of operations. Stock-based compensation: The Company has accounted for stock-based compensation under the provisions of ASC Topic 718 – Stock Compensation which requires the use of the fair-value based method to determine compensation for all arrangements under which employees and others receive shares of stock or equity instruments (stock options and common stock purchase warrants). The fair value of each stock option award is estimated on the date of grant using the Black-Scholes valuation model that uses assumptions for expected volatility, expected dividends, expected term, and the risk-free interest rate. Expected volatilities are based on historical volatility of peer companies and other factors estimated over the expected term of the stock options. The expected term of options granted is derived using the “simplified method” which computes expected term as the average of the sum of the vesting term plus the contract term. The risk-free rate is based on the U.S. Treasury yield curve in effect at the time of grant for the period of the expected term. Recent accounting pronouncements: In September 2011, the FASB issued Accounting Standards Updates (“ASU”)2011-08, Intangibles—Goodwill and Other (Topic 350), Testing Goodwill for Impairment (“ASU 2011-08”), to allow entities to use a qualitative approach to test goodwill for impairment. ASU 2011-08 permits an entity to first perform a qualitative assessment to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying value. If it is concluded that this is the case, it is necessary to perform the currently prescribed two-step goodwill impairment test. Otherwise, the two-step goodwill impairment test is not required.ASU 2011-08 was adopted by the Company beginning October1, 2012 and did not have a material impact on the Company’s condensed consolidated financial statements. In July 2012, the FASB issued ASU 2012-02 – Testing Indefinite-Lived Intangible Assets for Impairment (“ASU 2012-02”) in order to reduce the cost and complexity of performing an impairment test for indefinite-lived intangible assets by simplifying how an entity tests those assets for impairment and to improve consistency in impairment testing guidance.The new guidance allows an entity the option to make a qualitative assessment about the likelihood that an indefinite-lived intangible asset is impaired to determine whether it should perform a quantitative impairment test.ASU 2012-02 was adopted by the Company beginning October1, 2012 and did not have any impact on the Company’s condensed consolidated financial statements. 4. Liquidity: The accompanying unaudited condensed consolidated financial statements have been prepared on a going concern basis, which assumes the Company will realize its assets and discharge its liabilities in the normal course of business.As reflected in the accompanying condensed consolidated financial statements, as of March 31, 2013, the Company had an accumulated deficit of approximately $179 million and working capital deficit of approximately $0.2 million (not including those liabilities subject to compromise through the Company’s bankruptcy proceedings). Cash and cash equivalents, at March 31, 2013, were approximately $0.2 million. The Company’s independent auditors issued a “going concern” uncertainty report on the Company’s consolidated financial statements for the year ended September30, 2012, citing significant losses and working capital deficits at that date, which raised substantial doubt about the Company’s ability to continue as a going concern. 13 Table of Contents BIOVEST INTERNATIONAL, INC AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIX MONTHS ENDED MARCH 31, 2 4. Liquidity (continued): Corps Real Financings: On December 3, 2012, the Company issued a secured promissory note to Corps Real, LLC (“Corps Real”) in the principal amount of $1.5million (the “Corps Real II Note”).Corps Real is an Illinois limited liability company, and is principally owned and managed by Ronald E. Osman, a director of the Company.The Corps Real II Note accrues interest at 16% per annum with all interest due at maturity – December 3, 2013 and is secured by a first priority lien on all of the Company’s assets. On March 5, 2013 the Company issued an additional secured note to Corps Real in the principal amount of $0.3 million (the “Corps Real III Note”).The Corps Real III Note accrues interest at 16% per annum with all interest due at maturity – March 5, 2014 and is secured by a first priority lien of all the Company’s assets. Due to the Company’s 2013 Bankruptcy Case, filed on March 6, 2013, both the Corps Real II Note and the Corps Real III Note are subject to compromise through the Company’s reorganization proceedings.A summary of all the debt subject to compromise through the Company’s reorganization proceedings can be found in Note 10 below. Debtor-in-Possession Financing: On March 8, 2013, Biovest filed a Debtor in Possession Financing Motion, requesting authority to obtain post-petition loans from Laurus Master Fund Ltd., Calliope Corporation, Valens U.S. SPV I, LLC, Psource Structured Debt Limited, Valens Offshore SPV II, Corp, and Valens Offshore SPV I, Ltd, acting collectively through their agent, LV Administrative Services, Inc. (collectively, the “LV Entities”) in the aggregate principal amount of $3.0 million, along with authority to obtain post-petition loans from Corps Real in the amount of $2.7 million.The LV Entities and Corps Real represent the Company’s pre-petition senior secured lenders (the “Senior Secured Lenders”) and have committed a total of $5.7 million (the “DIP Financing”) to be funded to the Company, which is secured by a security interest in and lien on all assets and properties of the Company. The security interests are senior to any existing pre-petition and post-petition liens, including any and all liens held by the Senior Secured Lenders. On April 10, 2013, the DIP Financing was approved by final order of the Bankruptcy Court (the “DIP Order”).Pursuant to the DIP Order, the Company is authorized draw down funds from the total $5.7 million committed in accordance with a twelve week budget covering the period from April 8, 2013 to June 30, 2013 which was included in the DIP Order.Funds advanced under the DIP Financing accrue interest at 16% per annum.Any funds advanced under the DIP Financing along with all accrued interest mature on the earlier to occur of (i) the effective date of a confirmed plan of reorganization; or (ii)December 31, 2013.As of March 31, 2013, the Senior Secured Lenders had advanced $0.5 million to the Company under the terms of the DIP Financing. Additional expected financing activity: It is the Company’s intention to meet its cash requirements through proceeds from the sales of its instrument and disposables and cell culture products and services, trade vendor credit, restructuring of its outstanding debt obligations through the Chapter 11 proceedings, and through the use of funds available under the DIP Financing discussed above and through future potential issuances of debt or equity securities. As of March 31, 2013, the Company has $5.2 million available under the DIP Financing to fund the Company’s operations and commercialization efforts during 2013.The Company’s ability to fund the additional confirmatory Phase 3 clinical trial required for FDA approval and to continue its detailed analyses of BiovaxID™’s clinical trial results and preparation for anticipated regulatory filings is dependent not only upon the Company’s ability to restructure its debt obligations through its Chapter 11, but also on the Company’s ability to obtain additional significant external funding in the near term, which raises substantial doubt about the Company’s ability to continue as a going concern. Additional sources of funding have not been established; however, additional financing is currently being sought by the Company through the Sale Motion filed in the Chapter 11 proceedings on April 17, 2013, strategic collaborations, recognized research funding programs, domestic and/or foreign licensing of the Company’s product candidates and future potential issuances of debt or equity securities.If adequate funds are not available from the foregoing sources in the immediate term, or if the Company determines it to otherwise be in the Company’s best interest, the Company may be required to delay, reduce the scope of, or eliminate one or more of its research or development programs or curtail some or all of its commercialization efforts. 14 Table of Contents BIOVEST INTERNATIONAL, INC AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIX MONTHS ENDED MARCH 31, 2 5. Accounts receivable, concentrations of credit risk and major customers: Financial instruments that subject the Company to concentrations of credit risk include cash and accounts receivable. Accounts receivable are customer obligations due under normal trade terms for products sold to distributors and retail customers. The Company performs ongoing credit evaluations of customers’ financial condition, but does not require collateral or any other security to support amounts due. Management reviews accounts receivable on a monthly basis to determine if any receivables will potentially be uncollectible. The allowance for doubtful accounts contains a specific accrual for accounts receivable balances that are considered potential bad debts and a general accrual for remaining possible bad debts. Any accounts receivable balances that are determined to be uncollectible are written off to the allowance. Based on the information available, management believes that the current allowance for doubtful accounts is adequate. However, actual write-offs might exceed the recorded allowance. Major customer information is as follows: · Two customers accounted for 54% of revenues for the three months ended March 31, 2013. · One customer accounted for 16% of revenues for the three months ended March 31, 2012. · Three customers accounted for 58% of revenues for the six months ended March 31, 2013. · Three customers accounted for 41% of revenues for the six months ended March 31, 2012. · Three customers accounted for 63% of trade accounts receivable as of March 31, 2013. · Three customers accounted for 71% of trade accounts receivable as of September 30, 2012. A significant amount of the Company’s revenue has been derived from export sales. Details on the Company’s export sales are as follows: · The Company’s sales to the United Kingdom were 37% revenues for the three months ended March 31, 2013. · The Company had export sales totaling 16% of revenues to the United Kingdom and 20% of revenues to Canada for the three months ended March 31, 2012. · The Company had export sales totaling 33% of revenues to the United Kingdom and 14% of revenues to Canada for the six months ended March 31, 2013. · The Company had export sales totaling 20% of revenues to the United Kingdom and 15% of revenues to Canada for the six months ended March 31, 2012. 6. Inventories: Inventories consist of the following: March31, 2013 (Unaudited) September30,2012 Raw materials $ $ Work-in-process — Finished goods $ $ 15 Table of Contents BIOVEST INTERNATIONAL, INC AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIX MONTHS ENDED MARCH 31, 2 7. Minnesota facility lease: The Company leases approximately 35,000 square feet in Minneapolis (Coon Rapids), Minnesota, which it uses for office, laboratory, manufacturing, and warehousing space to support its development, potential commercialization, and production of BiovaxID™, production of its instruments and disposables, and contract cell culture products and services. The lease expires on December 31, 2020.The Company has the right to extend the term of the lease for two additional five year periods at the greater of the base rent in effect at the end of the initial ten year lease term or market rates in effect at the end of the initial ten year lease term. The lease contains provisions regarding a strategic collaboration whereby, the landlord agreed to construct certain capital improvements in the amount of $1.5 million to the leased premises to allow the Company to perform cGMP manufacturing of biologic products in the facility, including the manufacture of BiovaxID™ and for potential future expansion to the facility to permit additional BiovaxID production capacity when required.These improvements were completed in September 2011 and were financed by the Company through a combination of cash on hand (approximately $0.175million), the Minnesota Promissory Notes (in the aggregate amount of $0.353 million) (see Note 9), and an increase to the base rent charged in order to recoup the costs of construction incurred by the landlord (approximately, $1.0million) over the initial ten year term of the lease.As a result of these transactions, the Company recorded an asset for the fair value of the common stock purchase warrant issued to the landlord (approximately $0.825 million) and leasehold improvements in the amount of $0.55 million. These costs will be amortized over the initial ten year term of the lease.The respective carrying values of these assets are $0.64million and $0.45million as of March 31, 2013. 8. Related party transactions: Notes payable, related party consists of the following: March31, 2013 (Unaudited) September30,2012 Corps Real I Note $
